FILED
                                                                        Dec 16 2020, 8:53 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Bernadette A. Kovacs                                      Curtis T. Hill, Jr.
      Rahman Law Office                                         Attorney General of Indiana
      Ferdinand, Indiana                                        Evan Matthew Comer
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Nathan C. Albrecht,                                       December 16, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                20A-CR-945
              v.                                                Appeal from the Dubois Circuit
                                                                Court
      State of Indiana,                                         The Honorable Nathan A.
      Appellee-Plaintiff.                                       Verkamp, Judge
                                                                Trial Court Cause No.
                                                                19C01-1910-F5-1109



      Pyle, Judge.


                                        Statement of the Case
[1]   In this interlocutory appeal, Nathan Albrecht (“Albrecht”) appeals the trial

      court’s denial of his motion to suppress evidence, which led to the State filing

      ten counts of possession of child pornography against Albrecht. This case


      Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020                       Page 1 of 26
      involves five search warrants obtained by police during an investigation into

      allegations of child molesting by Albrecht. The second search warrant

      authorized the seizure and forensic search of a hard drive, which led to the

      discovery that the hard drive contained child pornography.


[2]   On appeal, Albrecht challenges the second search warrant, alleging that it

      lacked probable cause and did not meet the particularity requirement under the

      Fourth Amendment, and he challenges the third, fourth, and fifth warrants

      under the fruit of the poisonous tree doctrine. Concluding that the issuing

      judge had a substantial basis for finding that probable cause existed for the

      second search warrant and that the second search warrant was particularized in

      terms of the items to be seized and in terms of the scope of the search to be

      performed, we affirm the trial court’s denial of Albrecht’s motion to suppress.


[3]   We affirm.


                                                      Issue
                   Whether the trial court abused its discretion by denying
                   Albrecht’s motion to suppress.


                                                      Facts
[4]   In August 2019, twelve-year-old R.R. (“R.R.”) told authorities that twenty-

      seven-year-old Albrecht, who worked with R.R. as part of Mentors for Youth,

      had inappropriately touched R.R. during the prior six to nine months. On

      August 23, 2019, R.R. told a forensic interviewer that Albrecht had “placed his

      mouth on R.R.’s penis on multiple occasions while [R.R.] was at . . . Albrecht’s

      Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 2 of 26
      apartment in Ferdinand.” (Tr. Vol. 2 at 5). R.R. also revealed that Albrecht’s

      inappropriate actions had included Albrecht’s penis. Specifically, R.R.

      explained that, “on more than one occasion[,]” Albrecht had taken a “clear”

      item and “slid[] it over [Albrecht’s] penis” and that occasionally R.R. had used

      his hand to put the clear item on Albrecht’s penis. (Tr. Vol. 2 at 5).

      Additionally, R.R., while making an up-and-down motion with his hand,

      explained that “white stuff would come out of [Albrecht’s] penis, and the clear

      plastic thing would catch it.” (Tr. Vol. 2 at 5). R.R. also disclosed that

      Albrecht had gotten these clear items from his bathroom. Deputy John

      Anderson (“Deputy Anderson”) and Officer Eric Hopkins (“Officer Hopkins”)

      spoke to Albrecht about the allegations, and Albrecht invoked his right to an

      attorney.


[5]   Based on R.R.’s allegations, the police sought a search warrant during a

      telephonic hearing on August 23, 2019 around 1:00 p.m. Investigator Richard

      Chambers (“Investigator Chambers”), who had attended R.R.’s forensic

      interview, informed the trial court of allegations of child molesting and the facts

      as set forth above. Investigator Chambers sought a search warrant to obtain

      “[a] condom or packages of condoms or similar instrumentality believed to be

      located in the bathroom of the residence[.]” (Tr. Vol. 2 at 7). He also sought

      “to take photographs or video of the residence that was described by the State’s

      witness” to compare it to R.R.’s description. (Tr. Vol. 2 at 7). Investigator

      Chambers read the text of the search warrant out loud over the phone to the

      trial court. At 1:09 p.m., the trial court found that there was probable cause for


      Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020      Page 3 of 26
      the issuance of the search warrant and authorized Investigator Chambers to

      sign the warrant on the court’s behalf. The warrant was issued under cause

      number 19C01-1908-MC-856 (“Search Warrant 856”) and provided as follows:


              WHEREAS, there has been testimony given to me an affidavit
              that establishes probable cause,

              YOU ARE HEREBY COMMANDED in the name of the State
              of Indiana, with the necessary and proper assistance, to search an
              upstairs unit of a multi-family residence at 1705 Main Street,
              Ferdinand, Indiana, located on the west side of the street with
              three (3) Bedford stone pillars on the front porch and the
              numbers 1705 on it and the home has white vinyl siding with [a]
              black roof and the upstairs apartment on the 2nd floor northside of
              the building with [a] tan door which is half glass with [a] white
              blind in the door and a red painted wooden stairwell leading up
              to the apartment. To the right of the entrance door of the
              upstairs unit, a TV antenna is located with a security light above
              the door.

              A condom or packages of condoms or similar instrumentality
              believed to be located in the bathroom of the residence as well as
              to take photographs or video of the residence that was described
              by the State’s witness.

              You are ordered to examine such property, or any part thereof,
              found on such search.

      (App Vol. 2 at 17).


[6]   Immediately thereafter, police officers, including Deputy Anderson, served

      Search Warrant 856 at Albrecht’s residence. One of the officers found condoms

      in Albrecht’s bathroom. While searching for the condoms, the officer also

      found a two-terabyte external hard drive, which was in a Ziploc bag and

      Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 4 of 26
      “hidden behind” a “decorative” “wooden border” above the vanity. (Tr. Vol. 2

      at 12). The hard drive was “within arm[’]s length” of the condoms. (Tr. Vol. 2

      at 12). When the police arrested Albrecht, he had a cell phone in his pocket.


[7]   That same day, the police sought a second search warrant during another

      telephonic hearing. Deputy Anderson sought the search warrant to seize and

      search the hard drive found in Albrecht’s bathroom and the cell phone in

      Albrecht’s possession upon his arrest. The trial court took judicial notice of the

      hearing for Search Warrant 856 that had occurred two hours previously.


[8]   During this second hearing, Deputy Anderson described where the officers had

      found the hard drive and gave the specific description of the hard drive,

      including brand, model number, pin number and serial number. Deputy

      Anderson confirmed that he sought to search the hard drive for “any potential

      evidence . . . that could be located related directly to this crime[.]” (Tr. Vol. 2

      at 13). When discussing the request to search Albrecht’s phone, Deputy

      Anderson gave the phone number of Albrecht’s cell phone and stated that

      R.R.’s mother had found some texts from Albrecht and that they were from that

      same phone number. Deputy Anderson confirmed that he sought to search the

      phone because “the text message relate[d] directly to the date on which the

      alleged crimes would’ve occurred[.]” (Tr. Vol. 2 at 12). Deputy Anderson also

      stated that Officer Hopkins had contacted Albrecht earlier that day at that same

      phone number.




      Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020        Page 5 of 26
[9]   Deputy Anderson then began to read the text of the search warrant application

      out loud over the phone to the trial court. The phone connection cut out as

      Deputy Anderson was reading the warrant, so the prosecutor, who had a copy

      of the search warrant, finished reading it into the court record. At 3:27 p.m.,

      the trial court found that there was probable cause for the issuance of the search

      warrant and authorized Deputy Anderson to sign the warrant on the court’s

      behalf. The warrant was issued under cause number 19C01-1908-MC-857

      (“Search Warrant 857”).


              WHEREAS, there has been testimony given to me an affidavit
              that establishes probable cause,

              YOU ARE HEREBY COMMANDED in the name of the State
              of Indiana, with the necessary and proper assistance, to search an
              upstairs unit of a multi-family residence at 1705 Main Street,
              Ferdinand, Indiana, located on the west side of the street with the
              following items which are may [sic] contain evidence of the
              crime of child molesting pursuant to [Search Warrant 856] issued
              under Cause No. 19C01-1908-MC-00856.

              An external hard drive, NEMKO-US, Seagate Model No.
              SRD00F1, PN Number 1K9AP-6-501, Serial NA7K1WKJ, TTB,
              backup plus portable drive located in a clear plastic Ziploc bag
              with a blue seal found in the bathroom, hidden above the vanity
              shelf behind a ledge, located during the search for condoms and
              found within close proximity to the condoms.

              Also, to seize and search a black ZTE TracFone located in
              possession of defendant Nathan Albrecht at the time of his arrest
              with a phone number of (317) [XXX-XXXX].

              This request for a warrant involves the potential seizure and
              review of digital media. The analysis of computer and/or digital
              media is an exacting scientific procedure which is designed to

      Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 6 of 26
               protect the integrity of the evidence and to recover digital
               information, to include hidden, erased, compressed, password-
               protected or encrypted files. The analysis of evidence from
               computer and digital systems commonly require the seizure of all
               computer-related items to be processed by a qualified computer
               expert in a laboratory or other controlled environment. The high
               volume of the contents and the potential intentional concealment
               of criminal activity through random ordering and deceptive file
               names may require the examination of all stored data. This
               process may take weeks to months depending on the volume of
               the data involved and the caseload of the computer expert.

               Recognizing that specialized and highly technical equipment and
               software will be needed to conduct the analysis of the seized
               digital media, the media will be transferred to the Indiana State
               Police Cyber Crime Unit or other qualified laboratory with a
               request that a forensic examination be conducted in this matter.
               Additionally, under limited situations, assistance may be
               required by the receiving laboratory from other qualified
               laboratories.

               USE OF UNSWORN PERSONNEL: Forensic analysis of any
               seized computer equipment pursuant to this search warrant may
               be conducted by employees of law enforcement agencies who are
               not sworn law enforcement personnel but are instead civilian
               employees.

               You are ordered to examine such property, or any part thereof,
               found on such search.

       (App. Vol. 2 at 18).


[10]   A few days later, on August 27, 2019, during an in-person hearing, Deputy

       Anderson sought a third search warrant for the search of Albrecht’s apartment.

       Specifically, he sought to seize and search a computer that he had seen in

       Albrecht’s bedroom and other electronic equipment that may have been used to
       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 7 of 26
       produce or view child pornography. Deputy Anderson stated that he sought

       the search warrant because he believed that there would be evidence relating to

       the crimes of child molesting, child exploitation, and possession of child

       pornography. Pursuant to Deputy Anderson’s request, the trial court took

       judicial notice of the prior testimony and hearings involved with the issuance of

       Search Warrant 856 and Search Warrant 857. Deputy Anderson discussed the

       hard drive that had been seized pursuant to Search Warrant 857. He stated that

       the hard drive, which had been partially searched, contained “[i]n excess” of

       100,000 images that would be considered child pornography and “thousands”

       of videos. (Tr. Vol. 2 at 21, 22). Additionally, Deputy Anderson informed the

       trial court that the hard drive contained images of the victim in the pending

       child molest case and that the images were of the child either clothed or

       wearing underwear. Deputy Anderson explained that Jasper Police Detective

       Martin Loya (“Detective Loya”), who was conducting the forensic search of the

       hard drive, had explained that the contents of the hard drive could only be

       viewed on a computer. Deputy Anderson stated that Detective Loya had also

       explained that searching Albrecht’s computer would allow him to determine

       whether Albrecht had produced child pornography or had just viewed it.


[11]   The prosecutor and Deputy Anderson then took time during the hearing “to

       make a record” about Search Warrant 856 and Search Warrant 857. (Tr. Vol. 2

       at 23). The prosecutor pointed out that the testimony for Search Warrant 856

       had “described” the crime of child molesting but had “not explicitly stated” it.

       (Tr. Vol. 2 at 24). Deputy Anderson confirmed that the probable cause that had


       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 8 of 26
       been established for Search Warrant 856 still existed at the time of the current

       hearing. The deputy asked the trial court to “correct the record” for Search

       Warrant 856 and Search Warrant 857 and to “take notice” that the “offense

       that justified” Search Warrant 856 was child molesting. (Tr. Vol. 2 at 24).

       Additionally, “[a]s a precaution to ensure the validity” of Search Warrant 856,

       Deputy Anderson asked the trial court to reissue a search warrant for the

       residence as covered in Search Warrant 856. (Tr. Vol. 2 at 24). Deputy

       Anderson then read the prepared search warrant into the record.


[12]   The trial court responded that, based on the testimony for the first search

       warrant, Search Warrant 856, it was “very clear” to the Court that the crime

       that was being alleged and upon which Search Warrant 856 was being issued

       was the crime of child molesting by Albrecht who had been a mentor to the

       victim through Mentors for Youth. (Tr. Vol. 2 at 26). The trial court also

       stated that it was “clear” that the second search warrant, Search Warrant 857,

       which sought to do a forensic search of the hard drive, was “a continued

       search” and related to child molesting, child exploitation, or possession of child

       pornography “based on the fact that the external hard drive was secreted in the

       bathroom near where the condoms were located[,]” which “would give rise to

       believe” that Albrecht had either videotaped or take photographs “of the allege

       events.” (Tr. Vol. 2 at 26).


[13]   The trial court found that there was probable cause for the issuance of the third

       search warrant. This warrant was issued under cause number 19C01-1908-MC-

       886 (“Search Warrant 886”) and provided as follows:

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 9 of 26
               WHEREAS, there has been presented to me oral testimony,
               under oath.

               YOU ARE HEREBY COMMANDED in the name of the State
               of Indiana, with the necessary and proper assistance in the
               daytime or in the nighttime, to enter into or upon the premises
               and places being:

               An upstairs unit of a multi-family residence at 1705 Main Street,
               Ferdinand, Dubois County, State of Indiana, a two story, white
               siding residence with three (3) Bedford stone pillars on the front
               porch and the numbers 1705 on the top of the porch, with a black
               roof, with said residence being located on the west side of Main
               Street. The entrance to said apartment is at the top of a reddish-
               brown painted wooden stairwell leading to the 2nd floor on the
               northside of the residence, with the entrance being a tan door
               which is half glass with a white blind in the door. There is a TV
               antenna located to the right of the entrance door to the
               apartment, as well as a security light above the entranceway.
               Said apartment is currently occupied by Nathan C. Albrecht
               (DOB 7/20/1992).

               And there search diligently for any evidence of violations of
               Child Molesting (a Level 1/2/3/4 felony) under I.C. 35-42-4-3,
               Child Exploitation (a Level 4/5 felony) under I.C. 35-42-4-4, and
               Possession of Child Pornography (a Level 5/6 felony) under I.C.
               35-42-4-4. You are ordered to seize such property, or any part
               thereof, found on such search.

       (App. Vol. 2 at 20).


[14]   When officers served Search Warrant 886, they found and seized, among other

       items, a computer, an SD card, four DVDs, and two Zune audio/electronic

       devices. The computer and Zune devices were found in Albrecht’s bedroom,

       while the SD card and four DVDs were found in a cardboard box near the front


       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020    Page 10 of 26
       door. That same day, the police sought a fourth and fifth search warrant to

       conduct a forensic search of those items. The fourth search warrant related to

       the computer, SD card, and four DVDs, while the fifth search warrant related

       to the Zune devices. These search warrant affidavits stated that there was

       probable cause to believe that evidence of the crimes of child molesting, child

       exploitation, and possession of child pornography may be found in a search of

       the above-listed items. The search warrant affidavits also requested the trial

       court to take judicial notice of the testimony that established probable cause for

       the first three search warrants, specifically Search Warrant 856, Search Warrant

       857, and Search Warrant 886. The trial court found that there was probable

       cause for the fourth and fifth warrant requests and issued the fourth warrant

       under cause number 19C01-1908-MC-887 (“Search Warrant 887”) and the fifth

       warrant under cause number 19C01-1908-MC-888 (“Search Warrant 888”).


[15]   The State charged Albrecht with ten counts of Level 5 felony possession of child

       pornography. The ten counts alleged that Albrecht knowingly or intentionally

       possessed “a motion picture that depicts or describes sexual conduct by a child

       who appears to be less than eighteen (18) years of age and that lacks serious

       literary, artistic, political or scientific value and the child who is depicted or

       described is less than twelve” years of age. (App. Vol. 2 at 48-49).

       Additionally, some of the counts also alleged that the child in the video

       appeared to be in pain or forced to engage in the conduct or was involved in

       bestiality.




       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020        Page 11 of 26
[16]   On December 17, 2019, Albrecht filed a pro se motion to suppress evidence

       obtained from the hard drive. Albrecht argued that the seizure of the hard drive

       violated his Fourth Amendment right against unreasonable search and seizure.

       Specifically, Albrecht argued that “[t]he hard drive seized was not an item

       particularly described in the warrant it was collected under.” (App. Vol. 2 at

       66). He suggested that the hard drive had been seized under Search Warrant

       856, which was the first warrant, and asserted that that search warrant had only

       listed condoms and not the hard drive.


[17]   The trial court held a hearing on Albrecht’s motion to suppress on January 3,

       2020. Albrecht appeared pro se and did not call any witnesses. During the

       hearing, the State called Deputy Anderson, who testified that the hard drive

       had been seized pursuant to the second search warrant, Search Warrant 857.

       The trial court issued an order denying Albrecht’s motion to suppress on

       January 10, 2020.


[18]   On January 28, 2020, Albrecht filed a second motion to suppress, arguing that

       the second and third search warrants, Search Warrant 857 and Search Warrant

       886, did not satisfy the particularity requirement of the Fourth Amendment and

       requesting that the evidence collected under those two warrants be suppressed

       and returned to him.1 Albrecht argued that Search Warrant 857 failed to fulfill




       1
        Albrecht did not specify the evidence he sought to suppress. Nevertheless, the evidence obtained under
       Search Warrant 857 included the hard drive and Albrecht’s cell phone, while the evidence obtained under
       Search Warrant 886 included a computer, an SD card, four DVDs, and two Zune audio/electronic devices.

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020                        Page 12 of 26
       the particularity requirement because it did not set forth “what [wa]s being

       searched for from the contents of the devices listed [hard drive and cell phone]”

       and “what data of those devices [wa]s allowed to be searched.” (App. Vol. 2 at

       76). Additionally, Albrecht argued that the language of Search Warrant 886

       did not meet particularity requirement of the Fourth Amendment because it

       allowed for a search related to the three listed crimes but did not set forth any

       guidelines on what could be taken. Albrecht also argued that the lack of

       particularity was not covered by the good faith exception and that Search

       Warrant 887, which related to Search Warrant 886, should be suppressed under

       the exclusionary rule.


[19]   On February 13, 2020, Albrecht filed a supplemental brief, asserting that, for

       Search Warrant 857, he was challenging both the lack of probable cause and the

       lack of particularity. When arguing that Search Warrant 857 lacked the

       necessary probable cause, Albrecht challenged the facts that Deputy Anderson

       had provided regarding the location of the hidden hard drive in Albrecht’s

       bathroom in relation to the condoms. Specifically, Albrecht argued that

       Deputy Anderson should have stated that the size of Albrecht’s bathroom was

       small, making “most everything in the bathroom . . . within arm’s length[,]”

       and that the deputy also should have stated that the condoms had been found in

       plain view on a low shelf of Albrecht’s bathroom. (App. Vol. 2 at 83).


[20]   In his supplemental brief, Albrecht also challenged whether sufficient facts had

       been asserted to show that the hard drive had a relational nexus to an alleged

       crime. Albrecht argued that Deputy Anderson should have provided specific

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 13 of 26
       facts “stating any training or experience that would [have] le[]d him to believe

       evidence would be found” on the hard drive. (App. Vol. 2 at 83). Albrecht

       acknowledged that Search Warrant 857 provided that a search of the hard drive

       might contain evidence of the crime of child molesting but asserted that it

       should have specifically alleged that photographs, videos, audio files, or

       documents would be found. Additionally, Albrecht argued that if the trial court

       suppressed the evidence under Search Warrant 857, then it should also suppress

       the evidence obtained under Search Warrant 886, Search Warrant 887, and

       Search Warrant 888 under the fruit of the poisonous tree doctrine.2


[21]   The trial court held a hearing on Albrecht’s second motion to suppress on

       February 26, 2020. Albrecht appeared pro se and did not call any witnesses.

       During the hearing, Albrecht specifically stated that he had “no problem with

       th[e] initial warrant[,]” Search Warrant 856. (Tr. Vol. 2 at 59). Instead, the

       focus of Albrecht’s argument during the hearing was on Search Warrant 857

       and the hard drive. He asserted that Search Warrant 857 lacked probable cause

       because there was no statement of illegality attributed to the hard drive, which

       he asserted he had the legal right to possess. Albrecht also argued that, when

       the officer had requested Search Warrant 857, he did not allege that the hard

       drive was suspicious and did not establish a nexus between the hard drive and

       an alleged crime. As for Albrecht’s particularity argument, he argued that




       2
        Albrecht also argued that a search warrant under cause number 19C01-1908-F1-879 should be suppressed
       under the fruit of the poisonous tree doctrine.

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020                      Page 14 of 26
       Search Warrant 857 had no limitation as to what the police could look for on

       the hard drive and that it was an impermissible general search. Albrecht also

       argued that the warrant request should have specified what the police expected

       to find on the hard drive.


[22]   The State argued that “this [wa]s a really textbook case” and that suppression of

       the evidence was not warranted. (Tr. Vol. 2 at 51). The State summarized the

       procedural facts involved in the officers obtaining the five search warrants that

       led to the child pornography charges being filed against Albrecht. The State

       pointed out that Search Warrant 857 referenced Search Warrant 856 that

       sought evidence relating to the child molesting allegation. The State contended

       that the hard drive was “suspicious” because it was “hidden and wrapped in

       plastic in a bathroom, which is . . . the last place anyone would put a piece of

       electronic equipment due to the moisture and the potential damage[.]” (Tr.

       Vol. 2 at 55). The State asserted that was a reasonable nexus between the hard

       drive and the crime because perpetrators in child molesting cases often video

       themselves committing sexual acts. The State further argued that the

       magistrate, “relying on his own common sense and understanding,” was able to

       reasonably infer that the discovery of the hard drive in the bathroom where the

       condoms were found as part of a child molesting case may be related to the

       crime. (Tr. Vol. 2 at 61). The State argued that the trial court’s issuance of

       Search Warrant 857 was proper and based on probable cause because it was

       “based on the evidence that had been found, based on the statement of the




       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 15 of 26
       child, [and] based on the type of crime that was being investigated.” (Tr. Vol. 2

       at 62).


[23]   Additionally, the State argued that Albrecht misunderstood the particularity

       requirement because the police did not have to list exactly what they were

       seeking to find on the hard drive. The State pointed out that the police had

       stated that they were looking for evidence of child molesting, child exploitation,

       or child pornography and that because the evidence to be searched was a hard

       drive, it was clear that the police were looking for electronic data. Additionally,

       the State pointed out that the officers did not conduct an impermissible general

       search and that “[t]he officers then stayed within the constricts of the warrant

       they were granted and came back for an additional warrant when they found

       further contraband.” (Tr. Vol. 2 at 62).


[24]   At the end of the hearing, the trial court denied Albrecht’s second motion to

       suppress (“February 2020 Order”).3 Albrecht then sought appointed counsel for

       the limited purpose of trying to file an interlocutory appeal. The trial court

       granted Albrecht’s request and appointed interlocutory appellate counsel.


[25]   On March 26, 2020, Albrecht filed a petition seeking to have the trial court

       certify its February 2020 Order and a motion to stay the proceedings. The trial

       court granted both requests. In April 2020, Albrecht sought permission to file a




       3
           The trial court did not issue a separate written order.


       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 16 of 26
       permissive interlocutory appeal, and this Court granted his request. Albrecht

       now appeals the denial of his second motion to suppress.


                                                        Decision
[26]   Albrecht challenges the trial court’s interlocutory order denying his second

       motion to suppress. As he did below, Albrecht’s appellate argument focuses on

       Search Warrant 857 and the hard drive. Specifically, Albrecht argues that the

       trial court erred by denying his motion to suppress because Search Warrant 857

       violated the Fourth Amendment by: (1) lacking probable cause; and (2) failing

       to meet the particularity requirement.4 Albrecht also argues that, if probable

       cause was lacking for issuance of Search Warrant 857, this deficiency is not

       salvaged by the good faith exception. Additionally, Albrecht argues that if the

       hard drive obtained pursuant to Search Warrant 857 should have been

       suppressed, it would also require the exclusion of all subsequently obtained

       evidence resulting from Search Warrant 886, Search Warrant 887, and Search

       Warrant 888 under the fruit of the poisonous tree doctrine.5 Because Albrecht’s




       4
         Albrecht also asserts that Search Warrant 857 violated Article 1, Section 11 of the Indiana Constitution.
       However, he has waived such argument because he did not raise that argument to the trial court when he
       presented his motion to suppress and does not provide a separate analysis on appeal. See Lee v. State, 973
       N.E.2d 1207, 1209 (Ind. Ct. App. 2012) (explaining that “generally the failure to file a proper motion to
       dismiss raising a constitutional challenge waives the issue on appeal), trans. denied; White v. State, 772 N.E.2d
       408, 411 (Ind. 2002) (holding that the defendant’s claim of an alleged search and seizure violation under
       Article 1, Section 11 of the Indiana Constitution was waived when he failed to provide a separate analysis
       under that provision.



       5
         Additionally, Albrecht seems to challenge Search Warrant 856, suggesting that Search Warrant 856 “had
       several defects.” (Albrecht’s Br. 19). Albrecht did not challenge the validity of Search Warrant 856 in his
       motion to suppress, and he specifically said during the hearing that he had “no problem with th[e] initial

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020                                Page 17 of 26
       arguments hinge on his challenge to Search Warrant 857, we will focus our

       review on that warrant.


[27]   Our appellate review of a trial court’s denial of a motion to suppress is similar

       to other sufficiency matters. Mehring v. State, 884 N.E.2d 371, 376 (Ind. Ct.

       App. 2008), reh’g denied, trans. denied. We will determine whether “substantial

       evidence of probative value exists to support the trial court’s ruling.” Litchfield

       v. State, 824 N.E.2d 356, 358 (Ind. 2005). We will not reweigh the evidence,

       and we will consider conflicting evidence most favorably to the trial court’s

       ruling. Id.


[28]   We first address Albrecht’s probable cause challenge to Search Warrant 857.

       The Fourth Amendment to the United States Constitution requires search

       warrants to be based on probable cause. Heuring v. State, 140 N.E.3d 270, 274

       (Ind. 2020).6 “Our General Assembly has codified this constitutional

       requirement in Indiana Code section 35-33-5-2, which specifies the information

       that must be included in an affidavit supporting a search warrant.” Id.

       (citing I.C. § 35-33-5-2)).7 “Probable cause is a ‘fluid concept incapable of



       warrant[,]” Search Warrant 856. (Tr. Vol. 2 at 59). Accordingly, he has waived any appellate challenge to
       Search Warrant 856.
       6
        Article 1, Section 11 of the Indiana Constitution also requires search warrants to be based on probable
       cause. Heuring, 140 N.E.3d at 274. We need not discuss that constitutional provisions because Albrecht did
       not raise a state constitutional challenge in his motion to suppress.
       7
         INDIANA CODE 35-33-5-2 provides, in relevant part, that “no warrant for search . . . shall be issued until
       there is filed with the judge an affidavit:
            (1) particularly describing:
                (A) the house or place to be searched and the things to be searched for; or

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020                               Page 18 of 26
       precise definition . . . [and] is to be decided based on the facts of each case.’”

       Carter v. State, 105 N.E.3d 1121, 1127 (Ind. Ct. App. 2018) (quoting Figert v.

       State, 686 N.E.2d 827, 830 (Ind. 1997)), trans. denied. “Probable cause is not a

       high bar, and [it] is cleared when the totality of the circumstances establishes a

       fair probability—not proof or a prima facie showing—of criminal activity,

       contraband, or evidence of a crime.” Hodges v. State, 125 N.E.3d 578, 581-82

       (Ind. 2019) (internal quotation marks and citations omitted). “Significantly,

       probable cause requires only a probability or substantial chance of criminal

       activity, not an actual showing of such activity.” Eaton v. State, 889 N.E.2d

       297, 299 (Ind. 2008) (internal quotation marks and citation omitted), reh’g

       denied, cert. denied.


[29]   “In deciding whether to issue a search warrant, ‘[t]he task of the

       issuing magistrate is simply to make a practical, common-sense decision

       whether, given all the circumstances set forth in the affidavit . . . there is a fair

       probability that contraband or evidence of a crime will be found in a particular




               (B) particularly describing the person to be arrested;
            (2) alleging substantially the offense in relation thereto and that the affiant believes and has good
            cause to believe that:
               (A) the things sought are concealed there; or
               (B) the person to be arrested committed the offense; and
            (3) setting forth the facts known to the affiant through personal knowledge or based on hearsay,
            constituting the probable cause.
       I.C. § 35-33-5-2(a). A search warrant may be issued upon an affidavit that meets the requirements of
       INDIANA CODE § 35-33-5-2 or upon a witness’s sworn testimony without an affidavit, as set forth in INDIANA
       CODE § 35-33-5-8(a). A search warrant issued under INDIANA CODE § 35-33-5-8 must also provide the “same
       facts required” under INDIANA CODE § 35-33-5-2. I.C. § 35-33-5-8(a).

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020                                Page 19 of 26
       place.’” State v. Spillers, 847 N.E.2d 949, 952-53 (Ind. 2006) (quoting Illinois v.

       Gates, 462 U.S. 213, 238 (1983)). “Put differently, the central question in a

       probable cause determination is whether the affidavit presents facts, together

       with reasonable inferences, demonstrating a sufficient nexus between the

       suspected criminal activity and the specific place to be searched.” Carter, 105

       N.E.3d at 1128. See also Heuring, 140 N.E.3d at 274 (explaining that a search

       warrant affidavit “must link the object of the search with criminal activity”).


[30]   “When a magistrate concludes that an affidavit establishes probable cause, we

       accord that determination great deference.” Id. On appellate review of an

       issuing magistrate’s probable cause determination, our Court “must ensure that

       the magistrate had a ‘substantial basis for . . . conclud[ing] that probable cause

       existed.” Eaton, 889 N.E.2d at 299 (internal quotation marks and citation

       omitted). “A substantial basis requires the reviewing court, with significant

       deference to the magistrate’s determination, to focus on whether reasonable

       inferences drawn from the totality of the evidence support the determination of

       probable cause.” Spillers, 847 N.E.2d at 953. “In determining whether an

       affidavit provided probable cause for the issuance of a search warrant, doubtful

       cases are to be resolved in favor of upholding the warrant.” Mehring, 884

       N.E.2d at 377.


[31]   Albrecht argues that the trial court erred by finding that there was probable

       cause for the issuance of Search Warrant 857. Specifically, he asserts that

       Deputy Anderson did not establish a substantial factual basis upon which the

       trial court could have determined that the hard drive in Search Warrant 857

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020      Page 20 of 26
       would contain evidence of or was linked to a crime. He contends that

       “[d]espite the deferential standard given . . . to a magistrate’s probable cause

       finding, the record in this matter does not support a finding that there was a

       substantial basis for the trial court’s finding of probable cause or that reasonable

       inferences drawn from the totality of the evidence support the finding.”

       (Albrecht’s Br. 21) (internal quotation marks and citation omitted).


[32]   The State argues that Search Warrant 857 was supported by probable cause and

       asserts that “[b]ased on the evidence elicited at the hearings on Search Warrant

       856 and 857, police had probable cause to believe that the external hard drive

       found hidden in the bathroom in Albrecht’s apartment was linked to the

       allegations of child molesting raised during R.R.’s forensic interview.” (State’s

       Br. 14). We agree with the State.


[33]   Here, the police sought the first search warrant, Search Warrant 856, to search

       Albrecht’s residence for condoms based on information from the victim, R.R.,

       who had alleged that Albrecht had molested him multiple times at Albrecht’s

       apartment. Specifically, during a telephonic probable cause hearing,

       Investigator Chambers informed the trial court of the various allegations that

       R.R. had disclosed during a forensic interview. These allegations included

       Albrecht placing his mouth on R.R.’s penis and Albrecht forcing R.R. to place a

       condom on Albrecht’s penis and to rub his penis until he ejaculated.

       Investigator Chambers told the trial court that, according to R.R., the condoms

       that Albrecht had used during the alleged crime were located in Albrecht’s

       bathroom.

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020      Page 21 of 26
[34]   When the officers executed Search Warrant 856, they found condoms in

       Albrecht’s bathroom, and, within arm’s reach of the condoms, they found a

       hard drive that was wrapped in a plastic bag and hidden in the bathroom.

       Deputy Anderson then contacted the trial court and requested the second

       warrant, Search Warrant 857, to seize the hard drive and conduct a forensic

       examination of it because it “may [have] contain[ed] evidence of the crime of

       child molesting pursuant to [Search Warrant 856].” (App. Vol. 2 at 18). The

       warrant request for Search Warrant 857 referenced Search Warrant 856, and

       the trial court took judicial notice of the testimony and information from Search

       Warrant 856.


[35]   Giving deference to the issuing magistrate’s determination and considering the

       totality of the circumstances—including the testimony and information set forth

       during the hearings for Search Warrant 856 and Search Warrant 857; the nature

       of the crime being investigated; the proximity of the hard drive to other

       evidence relating to the crime; the clandestine storage location of the hard drive;

       the nature of the hard drive and the reasonable inference that a bathroom is not

       where one usually stores such an item; and the normal and common sense

       inferences that perpetrators in child molest cases often photograph or video

       themselves committing sexual acts—we conclude that the issuing judge had a

       substantial basis for concluding that probable cause existed for the issuance of

       Search Warrant 857 and that there was a fair probability that evidence of a

       crime may be present on the hard drive. In other words, the totality of these

       circumstances, along with reasonable inferences, demonstrated a sufficient


       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020    Page 22 of 26
       nexus between the suspected criminal activity and the hard drive that the police

       sought to search. Accordingly, the trial court did not err when it denied

       Albrecht’s motion to suppress based on his probable cause challenge.8


[36]   Next, we turn to Albrecht’s challenge to the particularity of Search Warrant

       857. Our Court has explained the particularity requirement as follows:


                The Fourth Amendment to the United States Constitution
                forbids general search warrants. A warrant must describe the
                place to be searched and the items to be searched for. Although
                the warrant must describe with some specificity where officers
                are to search and what they are to seize, there is no requirement
                that there be an exact description. Nonetheless, the warrant must
                be specific enough so that officers can, with reasonable effort,
                ascertain the place to be searched and the items to be seized.
                This requirement prevents the seizure of one thing under a
                warrant describing another. As to what is to be taken, nothing is
                left to the discretion of the officer executing the warrant.
                Ultimately, the description in a search warrant should be as
                particular as circumstances permit. Moreover, to satisfy
                the particularity requirement, it is permissible if
                a warrant incorporates by reference certain supporting
                documents—such as the probable cause affidavit—that




       8
         Moreover, we note that there is significant empirical data, including law reviews and psychological
       journals, linking sex crimes such as child molesting to the use of pornography. Indeed, this research serves as
       the basis for the terms of probation for sex offenders. Additionally, courts regularly limit or ban access to the
       internet, social media, and other forms of technology because social science research has demonstrated a link
       between sex offenders and pornography. See https://smart.ojp.gov/somapi/chapter-2-etiology-adult-sexual-
       offending#mult_theo_offe_beha. Because of this demonstrated link, it was not error for the trial court to
       reason that the detailed allegations from the hearing on Search Warrant 856 and the additional facts provided
       in the hearing on Search Warrant 857 made it likely that the hard drive concealed in the bathroom might
       contain incriminating pictures or other evidence of a crime such as child pornography.

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020                               Page 23 of 26
                 collectively serve to identify the scope of items that could
                 properly be seized.

       Price v. State, 119 N.E.3d 212, 224 (Ind. Ct. App. 2019) (cleaned up), trans.

       denied.


[37]   Albrecht argues that Search Warrant 857 did not meet the particularity

       requirement because it did “not contain language specifying what type of

       content and data” that the police could search within Albrecht’s hard drive and

       cell phone. (Albrecht’s Br. 25). On the other hand, the State argues that Search

       Warrant 857 was particularized with respect to the evidence to be seized and

       that “[t]he warrant [Search Warrant 857] was also tailored to allow officers to

       search only Albrecht’s hard drive and his cell phone for digital media related to

       the crime of child molesting.” (State’s Br. 14). We agree with the State.


[38]   Our review of the record reveals that Search Warrant 857 was not an

       impermissible general warrant as it was particularized in terms of the items to

       be seized and in terms of the scope of the search to be performed. Search

       Warrant 857 specified that the officers sought to seize and search Albrecht’s

       hard drive and cell phone, “which . . . may contain evidence of the crime of

       child molesting pursuant to [Search Warrant 856] issued under Cause Number

       19C01-1908-MC-00856.” (Tr. Vol. 2 at 13). The warrant specified that the

       police sought to seize the following items:


                 An external hard drive, NEMKO-US, Seagate Model No.
                 SRD00F1, PN Number 1K9AP-6-501, Serial NA7K1WKJ, TTB,
                 backup plus portable drive located in a clear plastic Ziploc bag

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020     Page 24 of 26
               with a blue seal found in the bathroom, hidden above the vanity
               shelf behind a ledge, located during the search for condoms and
               found within close proximity to the condoms.

               Also, to seize and search a black ZTE TracFone located in
               possession of defendant Nathan Albrecht at the time of his arrest
               with a phone number of (317) [XXX-XXXX].

       (App. Vol. 2 at 18). In regard to what was to be searched, the warrant set forth

       that the police sought “potential seizure and review of digital media” of the

       devices. (App. Vol. 2 at 18). Search Warrant 857 also explained that the

       analysis of digital media was “an exacting scientific procedure” and would

       include “hidden, erased, compressed, password-protected or encrypted files.”

       (App. Vol. 2 at 18). Additionally, the warrant specified that the “analysis of

       evidence from computer and digital systems commonly require the seizure of all

       computer-related items to be processed by a qualified computer expert in a

       laboratory” and that “potential intentional concealment of criminal activity

       through random ordering and deceptive file names may require the

       examination of all stored data.” (App. Vol. 2 at 18).


[39]   Our Court has explained that a government’s search of an electronic device is

       “[l]ike looking through drawers in a home or office file cabinet for specific files

       or letters that are relevant to the investigation” and that “a great deal of other

       information [will] . . have been sifted through [the electronic device] to find the

       relevant information.” Price, 119 N.E.3d at 226 (citing Carter, 105 N.E.3d at

       1130). Because the search of the items listed in Search Warrant 857 were

       electronic devices, the description of the items and the description of what was


       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020      Page 25 of 26
       to be seized was sufficiently particularized as the circumstances permitted. See

       Price, 119 N.E.3d at 224. Because Search Warrant 857 met the particularity

       requirement, the trial court did not err by denying Albrecht’s motion to

       suppress based on this challenge.9


[40]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       9
        Because we conclude that Search Warrant 857 was supported by sufficient probable cause and met the
       particularity requirement, Albrecht’s secondary arguments regarding the good faith exception and the
       exclusionary rule are moot and will not be addressed.

       Court of Appeals of Indiana | Opinion 20A-CR-945 | December 16, 2020                        Page 26 of 26